Exhibit 10.37

 



SECURED PROMISSORY NOTE

    US $3,750,000 March 25, 2015

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Coil Tubing Technology, Inc.,
a Nevada corporation (“Coil Tubing”), hereby promises to pay to the order of
Jerry Swinford, an individual (“Swinford”), at the address of Swinford at 22305
Gosling Road, Spring, Texas 77389, or such other place as may be designated by
Swinford to Coil Tubing in writing, the principal sum of Three Million Seven
Hundred and Fifty Thousand Dollars ($3,750,000), in lawful money of the United
States of America, which shall be legal tender, bearing interest and payable as
provided herein. This Secured Promissory Note (this “Note” or “Promissory Note”)
has an effective date of December 1, 2014 (the “Effective Date”). This Note is
entered into to evidence amounts owed to Swinford pursuant to the terms of that
certain Intellectual Property Purchase Agreement entered into between Swinford
and Coil Tubing on or around the date hereof (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

 

1. The unpaid balance of this Note shall bear interest at the rate of three
percent (3%) per annum from the Effective Date until paid in full. Until January
1, 2017 (the “Amortizing Payment Start Date”), payments of accrued interest only
on this Note through such applicable payment date shall be due on June 30, 2015
and December 31, 2015 (the “Interest Only Payments”).

 

2. Beginning on the Amortizing Payment Start Date and continuing until the
Maturity Date, Coil Tubing agrees to pay Swinford (a) the lesser of (i)
$15,810.15; or (ii) the total amount then due under this Note, per month (each a
“Monthly Payment”); payable in advance on or before the 1st of each month (each
the “Monthly Payment Date”) towards the outstanding principal and accrued
interest on this Note, with the first such Monthly Payment due on the Amortizing
Payment Start Date. The “Maturity Date” of this Note shall be January 1, 2018.
Any and all unpaid principal or interest on this Note shall be repaid on the
Maturity Date. All past-due principal (which failure to pay such amounts shall
be defined herein as an “Event of Default”) shall bear interest at the rate of
twelve percent (12%) per annum (the “Default Rate”) until paid in full. All
computations of interest shall be made on the basis of a 360-day year for actual
days elapsed.

 

3. This Note may be prepaid in whole or in part, at any time and from time to
time, without premium or penalty. This Note shall be subject to a mandatory
prepayment in the event a Change in Control Transaction has occurred as
described in and as provided in Section 2.4(a) of the Purchase Agreement.

 

4. If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 

5. This Note shall be binding upon and inure to the benefit of Coil Tubing and
Coil Tubing’s respective successors and assigns. Each holder of this Note, by
accepting the same, agrees to and shall be bound by all of the provisions of
this Note. Swinford may assign this Note or any of his rights, interests or
obligations to this Note without the prior written approval of Coil Tubing.

 

6. This Note and the representations, warranties and obligations set forth
herein are guaranteed by Coil Tubing Technology Holdings, Inc., a Nevada
corporation, Coil Tubing’s wholly-owned subsidiary (“Holdings”), Holdings’
wholly-owned subsidiaries Total Downhole Solutions, Inc., a Texas corporation,
Coil Tubing Technology, Inc., a Texas corporation and Coil Tubing Technology
Canada Inc., an Alberta Canada corporation, and Excel Inspection, LLC, a Texas
limited liability company which is a majority-owned subsidiary of Coil Tubing
(collectively with Holdings, the “CTT Subsidiaries”) pursuant to a Guaranty by
Holdings in favor of Swinford (the “Guaranty”). Additionally, the payment of
this Note is secured by Security Interests as provided for in Section 2.3 of the
Purchase Agreement and in Section 13, below.

 



Page 1 of 7

 

 

7. No provision of this Note shall alter or impair the obligation of Coil Tubing
to pay the principal of and interest on this Note at the times, places and
rates, and in the coin or currency, herein prescribed.

 

8. Coil Tubing will do or cause to be done all things reasonably necessary to
preserve and keep in full force and affect its corporate existence, rights and
franchises and comply with all laws applicable to Coil Tubing, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on Coil Tubing.

 

9. Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate (defined below).

 

10. Coil Tubing represents and warrants to Swinford as follows:

 

(a) The execution and delivery by Coil Tubing of this Note (i) are within Coil
Tubing’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.

 

(b) This Note is a legally binding obligation of Coil Tubing, enforceable
against Coil Tubing in accordance with the terms hereof, except to the extent
that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

11. If an Event of Default (as defined herein or below) occurs (unless all
Events of Default have been cured or waived by Swinford), Swinford may, by
written notice to Coil Tubing, declare the principal amount then outstanding of,
and the accrued interest and all other amounts payable on, this Note to be
immediately due and payable, and/or may take any action provided for below to
enforce the Security Interests (provided for in Section 2.3 of the Purchase
Agreement and below under Section 13). The following events and/or any other
Events of Default defined elsewhere in this Note are “Events of Default” under
this Note:

 

(a) Coil Tubing shall fail to pay, when and as due, the principal or interest
(if any) payable (i) hereunder (other than a Monthly Payment which is provided
for below), within fifteen (15) days from the due date of such payment; or

 

(b) Coil Tubing shall fail to pay, when and as due, any Monthly Payment due
hereunder within five (5) days of the due date of such; or

 

(c) Coil Tubing shall have breached in any material respect any covenant in this
(i) Note; or (ii) the Purchase Agreement (including the exhibits thereto), or
any CTT Subsidiary shall have breached in any material respect any covenant of
the Guaranty, and, with respect to breaches capable of being cured, such breach
shall not have been cured within thirty (30) days following the occurrence of
such breach; or

 

(d) Coil Tubing shall: (i) become insolvent or take any action which constitutes
its admission of inability to pay its debts as they mature; (ii) make an
assignment for the benefit of creditors, file a petition in bankruptcy, petition
or apply to any tribunal for the appointment of a custodian, receiver or a
trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or

 



Page 2 of 7

 

 

(e) Coil Tubing shall take any action authorizing, or in furtherance of, any of
the foregoing.

 

12. In case any one or more Events of Default shall occur and be continuing,
Swinford may proceed to protect and enforce his rights by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or for an injunction against a violation of
any of the terms hereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise. In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, Coil Tubing will pay
to Swinford such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of Swinford in exercising any right, power or remedy shall operate
as a waiver thereof or otherwise prejudice Swinford’s rights, powers or
remedies. No right, power or remedy conferred by this Note upon Swinford shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.

 

13. Security Interest in the Assets.

 

(a) Grant of a Security Interest. As security for (a) the full and punctual
payment (in lawful money of the United States and in immediately available
funds), as and when due, of all principal, interest, attorneys’ fees, costs,
expenses and other amounts which are or may become payable by Coil Tubing under
this Note (the “Debt”) and (b) the full and punctual performance of all other
obligations of Coil Tubing under this Note (collectively the “Coil Tubing
Obligations”), Coil Tubing hereby grants to Swinford a continuing and
first-priority security interest (the “Security Interest”) in the following
(collectively, the “Collateral”): all right, title and interest of Coil Tubing
in and to the Assets; all cash and other consideration paid or payable with
respect to the Assets; all of Coil Tubing’s books and records pertaining to the
foregoing; and all proceeds from sales, transfers or other dispositions of the
foregoing.

 

(b) No Transfer of the Collateral. Prior to the payment and performance in full
of all of Coil Tubing Obligations, Coil Tubing shall not sell, pledge or
otherwise transfer (whether voluntarily, involuntarily, by operation of law, or
by gift or for consideration) any of the Collateral or any of its interest
therein without the prior written consent of Swinford. Any such sale, pledge or
other transfer shall be null and void and shall confer no rights on the
purported transferee.

 

(c) Preservation and Protection of the Security Interest. Coil Tubing shall
preserve and protect Swinford’s first-priority security interest in the
Collateral and shall cause the Security Interest to be perfected and to continue
to be perfected until the Coil Tubing Obligations are paid and performed in
full. Coil Tubing shall execute and deliver to Swinford (within ten days after
receipt of Swinford’s request) such other security agreements, endorsements,
pledges, assignments and other documents (including, without limitation,
financing statements and continuation statements and amendments thereto) as
Swinford may request from time to time to effectuate the grant to Swinford of
the Security Interest and the perfection of the Security Interest, and Swinford
is authorized to file and/or record such documents with appropriate regulatory
authorities. Coil Tubing shall promptly notify Swinford in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
Coil Tubing that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of Swinford hereunder.

 

(d) Title to the Collateral. Coil Tubing shall at all times maintain good and
marketable title to the Collateral free and clear of all liens, encumbrances and
other security interests. Coil Tubing shall pay in full any tax that is imposed
on any of the Collateral prior to its delinquency and, within ten days after any
other lien or encumbrance is imposed on any of the Collateral, Coil Tubing shall
pay and discharge such lien or other encumbrance in full.

 

(e) Power of Attorney. Coil Tubing hereby appoints Swinford as its
attorney-in-fact (with full power of substitution) to execute, deliver and file,
effective upon the occurrence of an Event of Default (as defined in the Note),
on Coil Tubing’s behalf and at Coil Tubing’s expense, (1) any financing
statements, continuation statements or other documents required to perfect or
continue the Security Interest and (2) any other documents and instruments that
Swinford determines are necessary or appropriate in order to enable him to
exercise his rights and remedies that are provided hereunder and by applicable
law upon the occurrence of an Event of Default. This power, being coupled with
an interest, shall be irrevocable until the Coil Tubing Obligations are paid and
performed in full.

 



Page 3 of 7

 

 

(f) Termination of the Security Interest. The Security Interest shall terminate
only if and when the Coil Tubing Obligations have been paid and performed in
full.

 

(g) Additional Remedies Upon Default. Swinford’s rights and remedies upon an
Event of Default hereunder shall include, without limitation, the power (1) to
transfer into Swinford’s name or into the name of its nominee any or all of the
Collateral and thereafter to receive and retain all cash and other dividends,
distributions and payments made on account of the Collateral, and otherwise act
with respect thereto as though he were the absolute owner thereof, (2) to sell
all or any portion of the Collateral at a public or private sale at such place
and time and at such prices and other terms as Swinford may determine, either
with or without special conditions or stipulations, for cash or on credit or for
future delivery, in such parcel or parcels and at such time or times and at such
place or places, and upon such terms and conditions as Swinford may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to Coil
Tubing or right of redemption of Coil Tubing, which are hereby expressly waived,
and (3) to file an action against Coil Tubing in his personal capacity for
repayment of the Debt. Coil Tubing recognizes that Swinford may be compelled to
resort to one or more private sales of any or all of the Collateral. Coil Tubing
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to Swinford than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not,
for such reason alone, be deemed to have been made in a commercially
unreasonable manner. At any sale, Swinford may, to the extent permissible under
applicable law, purchase the whole or any part of the Collateral, and Swinford
shall be entitled to use and apply any or all of the Debt as a credit on account
of the purchase price of any Collateral. Swinford and any other purchaser of the
Collateral at any such sale shall hold the purchased Collateral free from any
claim or right on the part of Coil Tubing, and Coil Tubing hereby waives any
right of redemption, stay or appraisal that he might otherwise have under
applicable law.

 

(h) The proceeds of any such sale, lease or other disposition of the Collateral
hereunder shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by
Swinford in enforcing his rights hereunder and in connection with collecting,
storing and disposing of the Collateral, and then to satisfaction of the Coil
Tubing Obligations, and to the payment of any other amounts required by
applicable law, after which Swinford shall pay to Coil Tubing any surplus
proceeds. If, upon the sale, license or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which Swinford is
legally entitled, Coil Tubing will be liable for the deficiency, together with
interest thereon, at the Default Rate and the reasonable fees of any attorneys
employed by Swinford or a Collateral Agent on behalf of Swinford, to collect
such deficiency. To the extent permitted by applicable law, Coil Tubing waives
all claims, damages and demands against Swinford arising out of the
repossession, removal, retention or sale of the Collateral, unless due to the
gross negligence or willful misconduct of Swinford or a Collateral Agent.

 

(i) Coil Tubing agrees to pay all out-of-pocket fees, costs and expenses
incurred in connection with any filing which may be required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by Swinford. Coil Tubing shall also pay all
other claims and charges which in the reasonable opinion of Swinford might
prejudice, imperil or otherwise affect the Collateral or the Security Interest
therein. Coil Tubing will also, upon demand, pay to Swinford the amount of any
and all reasonable expenses, including the reasonable fees and expenses of his
counsel and of any experts and agents, which Swinford may incur in connection
with (i) the enforcement of this Note, (ii) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
or (iii) the exercise or enforcement of any of the rights of Swinford under this
Note. Until so paid, any fees payable hereunder shall be added to the principal
amount of the Note and shall bear interest at the Default Rate.

 



Page 4 of 7

 

 

(j) All rights of Swinford and all Coil Tubing Obligations of Coil Tubing
hereunder, shall be absolute and unconditional, irrespective of: (a) any lack of
validity or enforceability of this Note, or any agreement entered into in
connection with the foregoing, or any portion hereof or thereof; (b) any change
in the time, manner or place of payment or performance of, or in any other term
of, all or any of the Coil Tubing Obligations, or any other amendment or waiver
of or any consent to any departure from the Note, or any other agreement entered
into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Coil Tubing Obligations; (d) any action by
Swinford or a Collateral Agent on behalf of Swinford to obtain, adjust, settle
and cancel in their sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or (e) any other circumstance which
might otherwise constitute any legal or equitable defense available to Coil
Tubing, or a discharge of all or any part of the Security Interest granted
hereby. Until the Coil Tubing Obligations shall have been paid and performed in
full, the rights of Swinford shall continue even if the Coil Tubing Obligations
are barred for any reason, including, without limitation, the running of the
statute of limitations or bankruptcy. Coil Tubing expressly waives presentment,
protest, notice of protest, demand, notice of nonpayment and demand for
performance. In the event that at any time any transfer of any Collateral or any
payment received by Swinford hereunder shall be deemed by final order of a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than Swinford, then, in
any such event, the Coil Tubing Obligations hereunder shall survive cancellation
of this Note, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. Coil Tubing waives all right to require Swinford or a Collateral Agent
on behalf of Swinford to proceed against any other person or to apply any
Collateral which Swinford or Collateral Agent on behalf of Swinford may hold at
any time, or to pursue any other remedy. Coil Tubing waives any defense arising
by reason of the application of the statute of limitations to any obligation
secured hereby.

 

14. If from any circumstance any holder of this Note shall ever receive interest
or any other charges constituting interest, or adjudicated as constituting
interest, the amount, if any, which would exceed the Maximum Rate shall be
applied to the reduction of the principal amount owing on this Note, and not to
the payment of interest; or if such excessive interest exceeds the unpaid
balance of principal hereof, the amount of such excessive interest that exceeds
the unpaid balance of principal hereof shall be refunded to Coil Tubing. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any nonprincipal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.

 

15. Except as provided herein, Coil Tubing and any sureties, guarantors and
endorsers of this Note jointly and severally waive demand, presentment, notice
of nonpayment or dishonor, notice of intent to accelerate, notice of
acceleration, diligence in collecting, grace, notice and protest, and consent to
all extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. The holder
shall similarly have the right to deal in anyway, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorney’s fees.

 

16. This Note may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
or PDF of this Note shall be effective as an original for all purposes.

 

17. It is the intention of the parties hereto that the terms and provisions of
this Note are to be construed in accordance with and governed by the laws of the
State of Texas, except as such laws may be preempted by any federal law
controlling the rate of interest which may be charged on account of this Note.
The parties hereby consent and agree that, in any actions predicated upon this
Note, venue is properly laid in Texas and that the Circuit Court in and for
Houston, Texas, shall have full subject matter and personal jurisdiction over
the parties to determine all issues arising out of or in connection with the
execution and enforcement of this Note.

 



Page 5 of 7

 

 

18. The term “Coil Tubing” as used herein in every instance shall include Coil
Tubing’s successors, legal representatives and assigns, including all subsequent
grantees, either voluntarily by act of Coil Tubing or involuntarily by operation
of law and shall denote the singular and/or plural and the masculine and/or
feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Swinford” as used herein in
every instance shall include Swinford’s successors, legal representatives and
assigns, as well as all subsequent assignees, endorsees and payees of this Note,
either voluntarily by act of the parties or involuntarily by operation of law.
Captions and paragraph headings in this Note are for convenience only and shall
not affect its interpretation. Words in the singular include the plural and
words in the plural include the singular, and words importing the masculine
gender include the feminine and neuter genders.

 

19. Anything else in this Note to the contrary notwithstanding, in any action
arising out of this Agreement, the prevailing party shall be entitled to collect
from the non-prevailing party all of its attorneys’ fees. For the purposes of
this Note, the party who receives or is awarded a substantial portion of the
damages or claims sought in any proceeding shall be deemed the “prevailing”
party and attorneys’ fees shall mean the reasonable fees charged by an attorney
or a law firm for legal services and the services of any legal assistants, and
costs of litigation, including, but not limited to, fees and costs at trial and
appellate levels.

 

20. In the event Coil Tubing issues, sells, exchanges or transfers 25% or more
of Coil Tubing’s then outstanding shares of common stock or voting securities in
any Change of Control (as defined in the Purchase Agreement) transaction (each a
“Change in Control Transaction”), Coil Tubing agrees to use any and all of such
funds received in connection with such Change in Control Transaction to pay down
amounts owed to Swinford under this Note, unless otherwise approved by Swinford
in writing.

 

21. In the event any one or more of the provisions contained in this Note shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and this Note shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein.

 

22. No modification, amendment, addition to, or termination of this Note, nor
waiver of any of its provisions, shall be valid or enforceable unless in writing
and signed by all the parties hereto.

 

23. The Note constitutes the entire agreement of the parties regarding the
matters contemplated herein, or related thereto, and supersedes all prior and
contemporaneous agreements, and understandings of the parties in connection
therewith.

 

 

 

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

Page 6 of 7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Secured Promissory Note
as of the day and year first above written, with an Effective Date as provided
above.

 

  “Coil Tubing”       Coil Tubing Technology, Inc.   (A Nevada corporation)    
      By: /s/ Jason L. Swinford       Its: President       Printed Name: Jason
L. Swinford

 

 

“Swinford”




/s/ Jerry L. Swinford

Jerry L. Swinford

 

 

 

 



Page 7 of 7




